Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16779472 has 
Claims 4, 5 and 18 are cancelled.
Claims 1-3, 6-13, 15-17 and 19-21 are amended.
Claims 1-3, 6-17 and 19-22 are pending. The effective filing date of this application is 01/31/2020.

USC § 112, 6th Analysis
Claims 1, 9, 15 and 19 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claims cited “a controller” or “a memory controller” coupled with functional language “receiving, determining and activating” respectively.
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 9, 15 and 19 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed functions, and equivalents thereof,
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraphs [0026] of the instant specification that take the form of firmware or a combination of firmware and circuitry to perform specific functions as cited in claims 1, 9, 15 and 19.


Claim Objections
Claims 7-9 are objected to because of the following informalities:  
Claims 7-8 each recited “the self-heating mode” which lacks proper antecedent basis, thereby rendering the scope of the claim unascertainable.
Claim 9 recited the limitation “identifying, by the memory controller, a memory die of a plurality of memory die of the memory device” and later recited the limitation “activating, by the memory controller, the memory die of a plurality of memory die ….” in which the memory die refers to a (another) plurality of memory die that render the memory die lacks proper antecedent basis.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 each recited “increasing a plurality of bit-line pre-charge currents to substantially maximum levels”. As mentioned at previous non-final rejection,  the word maximum renders no metes and bounds, and therefore make the claims are undefined.

Response to Arguments
In response to Applicant’s remarks filed on 04/05/2022: 
a. Rejections 112, second paragraph, to claims 5-9, 11, 15, 16 and 19 are withdrawn in view of Applicant’s amendments.
b. Applicant’s Arguments respect to claims have been considered but are moot as necessitated by applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwano et al (2019/0094927) hereafter Kuwano in view of Gouin (2010/0246235). 
Regarding claim 1, Kuwano discloses A solid-state drive (SSD) (Kuwano: Fig. 1: ‘memory system 1’; [0024]: A memory system 1, for example, a solid-state drive (SSD)”), comprising: 
a memory device (Kuwano: Fig. 1: ‘NAND packages 120-127’), wherein the memory device includes a plurality of memory die (Kuwano: Fig. 1: ‘NAND Dies 130, 131 and 137); and
a controller coupled to the memory device (Fig. 1: ‘memory controller 100’), wherein the controller is to: 
receive an indication of a temperature of the memory device (Fig.1: ‘NAND interface 102’; [0037]: “The NAND dies 130, 131, . . . , and 137 according to the embodiment each includes a sensor for measuring temperature. Thus, an example in which the temperature acquisition unit 202 acquires temperature information obtained by the NAND dies”)
determine that the temperature of the memory device is below a threshold temperature; and 
activate substantially all bit-lines of a memory die of the plurality of memory die by increasing a plurality of bit-line pre-charge currents to substantially maximum levels to move the temperature of the memory device closer to the threshold temperature ([0039]: “when the determination unit 203 determines that the temperature indicated by the temperature information acquired by the temperature acquisition unit 202 is lower than the low-temperature threshold TL, the access control unit 204 activates the NAND dies; [0066]: “allowing the current to flow in the NAND dies 130, 131, . . . , and 137, it is possible to raise the temperature of the NAND dies 130, 131, . . . , and 137 toward the room temperature”).
Kuwano discloses using current to raise the temperature of memory dies, but does not explicitly disclose using the plurality of bit-line pre-charge currents.
However, Gouin discloses activate substantially all bit-lines of a memory die of the plurality of memory die by increasing a plurality of bit-line pre-charge currents (Gouin : Fig. 3: [0041]: “current may be provided to the first bitline 306 and/or the second bitline 308 to increase the temperature of the array 300”).
Disclosures by Kuwano and Gouin are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate activating heater for reading data of one or more of a plurality of memory die of the memory device taught by Kuwano to include activating the heating in bit lines disclosed by Gouin. The motivation for activating heating in bit lines by paragraph [0015] of Gouin is for providing a uniform temperature increase of the memory cells of the array.
Regarding claim 15, Kuwano discloses A system (Fig. 1), comprising: 
a processor (Fig. 1: ‘CPU 101’); 
a solid-state drive (SSD) coupled with the processor (Fig. 1: [0024]: A memory system 1, for example, a solid-state drive (SSD)”), wherein the SSD includes: 
a memory device that includes a plurality of memory die (Kuwano: Fig. 1: ‘NAND Dies 130, 131 and 137); and 
a memory controller coupled to the memory device (Fig. 1: ‘memory controller 100’), wherein the memory controller is to: 
identify a temperature of the memory device (Fig.1: ‘NAND interface 102’; [0037]: “The NAND dies 130, 131, . . . , and 137 according to the embodiment each includes a sensor for measuring temperature. Thus, an example in which the temperature acquisition unit 202 acquires temperature information obtained by the NAND dies”); 
determine that the temperature of the memory device is below a threshold temperature ([0039]: “when the determination unit 203 determines that the temperature indicated by the temperature information acquired by the temperature acquisition unit 202 is lower than the low-temperature threshold TL”); and 
activate substantially all bit-lines of a memory die of the plurality of memory die by increasing a plurality of bit-line pre-charge currents to substantially maximum levels to move the temperature of the memory device closer to the threshold temperature ([0039]: “when the determination unit 203 determines that the temperature indicated by the temperature information acquired by the temperature acquisition unit 202 is lower than the low-temperature threshold TL, the access control unit 204 activates the NAND dies; [0066]: “allowing the current to flow in the NAND dies 130, 131, . . . , and 137, it is possible to raise the temperature of the NAND dies 130, 131, . . . , and 137 toward the room temperature”).
Kuwano discloses using current to raise the temperature of memory dies, but does not explicitly disclose using the plurality of bit-line pre-charge currents.
However, Gouin discloses activate substantially all bit-lines of a memory die of the plurality of memory die by increasing a plurality of bit-line pre-charge currents (Gouin : Fig. 3: [0041]: “current may be provided to the first bitline 306 and/or the second bitline 308 to increase the temperature of the array 300”).
Disclosures by Kuwano and Gouin are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate activating heater for reading data of one or more of a plurality of memory die of the memory device taught by Kuwano to include activating the heating in bit lines disclosed by Gouin. The motivation for activating heating in bit lines by paragraph [0015] of Gouin is for providing a uniform temperature increase of the memory cells of the array.

Regarding claim 2, Kuwano combined further discloses The SSD of claim 1, wherein to move the temperature of the memory device closer to the threshold temperature includes to move the temperature of the memory device from a cold ambient temperature to a warm ambient temperature ([0051]: “it is possible to allow the temperature of the NAND die to be close to the room temperature by activating the NAND die”).
Regarding claim 16, Kuwano combined further discloses The system of claim 15, wherein the memory device is a 3D NAND memory device ([0028]: “instead of the NAND memory, a NOR flash memory or a flash memory including memory cells with a 3-dimensional structure may be applied”).

Claims 3, 7, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwano and Gouin, as applied to claim 1 above, and further in view of Berke (2015/0373876).
Kuwano and Gouin do not explicitly disclose switching the one or more memory die to a self-heating mode as cited in claim 3.
However, regarding claim 3, Berke discloses The SSD of claim 1, wherein the controller is to activate the substantially all bit-lines by issuing a command to the one or more memory die of the plurality to switch the one or more memory die to a self-heating mode (Berke: Fig.1: [0057]: “memory system 104, alone or in concert with the processing device, may utilize aggressive remedial actions in order to raise the temperature associated with memory system 104 above the minimum threshold temperature. For example, such remedial action may include activating self-heating system 128, self-heating system 130, and/or self-heating elements 230”).	Disclosures by Kuwano, Gouin and Berke are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate activating heater for reading data of one or more of a plurality of memory die of the memory device taught by Kuwano/Gouin to include a self-heating system disclosed by Berke. The motivation for to include a self-heating system by paragraphs [0005]-[0007] of Berke is for eliminating undesirable effects in application programs due to a changed temperature.

Regarding claim 17, these claims limitations are significantly similar to those of claim 3, and, therefore, are rejected on the same grounds.

Regarding claim 7, Kuwano and Gouin do not explicitly disclose issuing a command to deactivate the self-heating mode once the temperature reaches an upper threshold as cited in claim 7.
However, Berke further discloses The SSD of claim 3, wherein the controller is further to monitor tor the memory die that is in the self-heating mode and issue a command to deactivate the self-heating mode once the temperature reaches an upper threshold (Berke: [0058]: “in response to determining that the measured temperature is above the maximum threshold temperature, remedial action may be taken to reduce the temperature associated with memory system 104. For example, such remedial action may include … disabling or reducing the heat generated by heating systems”).
Regarding claim 8, Gouin combined further discloses The SSD of claim 7, wherein to deactivate the self-heating mode includes to turn the substantially all bit lines in the memory die off (Gouin: [0049]: “when the current temperature of the array 400 is higher than the target temperature, the comparator 432 may not provide the control signal HEAT to the heating element”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwano and Gouin, as applied to claim 1 above, and further in view of Chinnakkonda Vidyapoornachary et al (2017/0046079) hereafter Chinnakkonda.
Regarding claim 6, Kuwano and Gouin do not explicitly disclose all features of claim 6.
However, Chinnakkonda discloses The SSD of claim 1, wherein the controller is to identify the die memory die of the plurality of memory die based on which memory die out of the plurality of memory die is less likely to be accessed by a user (Chinnakkonda: [0048]: “hottest and coldest memory chips may have proportional heat levels to the amount of usage, or the frequency that data is accessed on each memory chip. For example, a memory chip that frequently is being accessed may be hotter than a memory chip that is rarely being access. Likewise, a coldest memory chip may have the least usage”).
Disclosures by Kuwano, Gouin and Chinnakkonda are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate activating heater for reading data of one or more of a plurality of memory die of the memory device taught by Kuwano/Gouin to include identifying less frequently accessed die disclosed by Chinnakkonda. The motivation for to include identifying less frequently accessed die by paragraphs [0026] of Chinnakkonda is for eliminating derivative affects such as increased chip leakage power of a memory die.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwano in view of Chinnakkonda.
Regarding claim 9, Kuwano discloses A method, comprising: 
receiving, by a memory controller (Kuwano: Fig. 1: ‘memory controller 100’), an indication of a temperature of a memory device ([0037]: “The NAND dies 130, 131, . . . , and 137 according to the embodiment each includes a sensor for measuring temperature. Thus, an example in which the temperature acquisition unit 202 acquires temperature information obtained by the NAND dies”); 
determining, by the memory controller, that the temperature of the memory device is below a threshold temperature ([0039]: “when the determination unit 203 determines that the temperature indicated by the temperature information acquired by the temperature acquisition unit 202 is lower than the low-temperature threshold TL”);
identifying, by the memory controller, a memory die of a plurality of memory die of the memory device, wherein identifying the memory die is based on identifying which memory die of the plurality of memory die is least likely to be accessed by a user for a read or write operation (disclosed by Chinnakkonda below); and
activating, by the memory controller, a heater for the memory die of a plurality of memory die to assist the memory device in reading data by moving the temperature of the memory device closer to the threshold temperature ([0021]: “Embodiments provide a memory system capable of improving ease of reading data”; [0039]: “the access control unit 204 activates the NAND dies; [0040]: “as the activation on the NAND dies 130, 131, . . . , and 137, a padding process is executed on the NAND dies…..by executing the padding process to heat the NAND dies”).	identifying, by the memory controller, a memory die of a plurality of memory die of the memory device, wherein identifying the memory die is based on identifying which memory die of the plurality of memory die is least likely to be accessed by a user for a read or write operation (Chinnakkonda: [0048]: “hottest and coldest memory chips may have proportional heat levels to the amount of usage, or the frequency that data is accessed on each memory chip. For example, a memory chip that frequently is being accessed may be hotter than a memory chip that is rarely being access. Likewise, a coldest memory chip may have the least usage”).
Examiner note: Chinnakkonda discloses the coldest (e.g. temperature) memory chips based on the frequently accessed on each memory chip. Kuwano discloses improving easy of reading data on low temperature memory dies by activating a process to raising the temperature of low temperature memory dies. Therefore, combination of Kuwano and Chinnakkonda meet all  limitations of claim 9.
Disclosures by Kuwano and Chinnakkonda are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate activating heater for reading data of one or more of a plurality of memory die of the memory device taught by Kuwano to include identifying less frequently accessed die disclosed by Chinnakkonda. The motivation for to include identifying less frequently accessed die by paragraphs [0026] of Chinnakkonda is for eliminating derivative affects such as increased chip leakage power of a memory die.
	
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwano in view of Chinnakkonda and further in view of Berke.
Regarding claim 10, Kuwano and Chinnakkonda do not disclose switching the one or more memory die to a self-heating mode as cited in claim 10.
However,  Berke discloses The SSD of claim 1, wherein activating, by the memory controller, the heater includes issuing a command to the memory die to switch the one or more memory die to a self-heating mode (Berke: Fig.1: [0057]: “memory system 104, alone or in concert with the processing device, may utilize aggressive remedial actions in order to raise the temperature associated with memory system 104 above the minimum threshold temperature. For example, such remedial action may include activating self-heating system 128, self-heating system 130, and/or self-heating elements 230”).
Disclosures by Kuwano, Chinnakkonda and Berke are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate activating heater for reading data of one or more of a plurality of memory die of the memory device taught by Kuwano/Gouin to include a self-heating system disclosed by Berke. The motivation for to include a self-heating system by paragraphs [0005]-[0007] of Berke is for eliminating undesirable effects in application programs due to a changed temperature.

Regarding claim 11, Kuwano and Chinnakkonda do not disclose the heater comprises one or more conductive channels.
However, Berke further discloses The SSD of claim 9, wherein the heater comprises one or more conductive channels included in the memory die (Berke: [0028]: “To communicate heat generated by such heating element to memory chips 110, self-heating system 130 may include one or more heat pipes, heat spreaders, or other thermally-conductive components coupling memory chips 110 to such heating element”).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwano, Chinnakkonda and Berke, as applied to claim 11 above, and further in view of England et al (9865570) hereafter England.
Kuwano, Chinnakkonda and Berke do not explicitly disclose all features of limitations of claims 12 and 13.
However, regarding claim 12, England discloses The method of claim 11, wherein the conductive channels include a plurality of pillars and the self-heating mode includes an activation of substantially all pillars in the plurality of pillars in the memory die (England: column 4: lines 65- column 5: line 5: “Thermally conductive pillar(s) 120 can be structured to provide thermal communication from first die 104, e.g., to divert heat from first die 104 to other structures during operation of an IC device. Each thermally conductive pillar 120 can include one or more thermally conductive metals and/or other materials for transmitting heat”).	Disclosures by Kuwano, Chinnakkonda, Berke and England are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate activating heater for reading data of one or more of a plurality of memory die of the memory device taught by Kuwano/ Chinnakkonda/Berke to include thermally conductive pillars on memory dies disclosed by England. The motivation for to include thermally conductive pillars by column 4 to column 5 of England is for transmitting heat to memory dies.

Regarding claim 13, England further discloses The method of claim 12, wherein the activation of substantially all the pillars includes increasing a plurality of bit-line pre-charge currents to substantially maximum levels (column 4: lines 7 – 10: “one or more connecting vias 106 within first die 104 can be embodied as a power supply via for transmitting larger amounts of current”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwano and Chinnakkonda, as applied to claim 9 above, and further in view of Nishikawa et al (2020/0073592) hereafter Nishikawa.
Regarding claim 14, Kuwano and Chinnakkonda do not explicitly disclose all features of claim 14.
However, Nishikawa discloses The method of claim 9, wherein activating, by the memory controller, the heater includes moving a read temperature of the memory device closer to a previous write temperature of the memory device or moving a write temperature of the memory device closer to a read temperature of the memory device (Nishikawa: [0093]: “the memory controller 2 may store temperature at the time of data writing, and the predetermined temperature may be set so that the temperature at the time of writing is the same as the temperature at the time of reading”).	Disclosures by Kuwano, Chinnakkonda and Nishikawa are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate activating heater for reading data of one or more of a plurality of memory die of the memory device taught by Kuwano/ Chinnakkonda to include setting a write temperature same as a read temperature disclosed by Nishikawa. The motivation for setting the same write and read temperature by paragraph [0004] of Nishikawa is for eliminating data unreadable because of a temperature cross.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwano in view of Boles et al (10013734) hereafter Boles and further in view of Chinnakkonda.
Regarding claim 19, Kuwano discloses A computing system (Fig. 1), comprising: 
a memory device that include a plurality of memory die(Kuwano: Fig. 1: ‘NAND Dies 130, 131 and 137); 
a controller coupled to the memory device (Fig. 1: ‘memory controller 100’), wherein the controller is to: 
identify a temperature of the memory device (Fig.1: ‘NAND interface 102’; [0037]: “The NAND dies 130, 131, . . . , and 137 according to the embodiment each includes a sensor for measuring temperature. Thus, an example in which the temperature acquisition unit 202 acquires temperature information obtained by the NAND dies”); 
determine that the temperature of the memory device is below a threshold temperature ([0039]: “when the determination unit 203 determines that the temperature indicated by the temperature information acquired by the temperature acquisition unit 202 is lower than the low-temperature threshold TL”); 
identify a memory die of a plurality of memory die based on an identification of which memory die of plurality of memory die is least likely to be accessed by a user for a read or write operation (disclosed by Chinnakkonda below); and
activate a heater for the memory die to assist the memory device in reading data from one or more of the plurality of memory die by moving a temperature of the memory device closer to the threshold temperature ([0021]: “Embodiments provide a memory system capable of improving ease of reading data”; [0039]: “the access control unit 204 activates the NAND dies; [0040]: “as the activation on the NAND dies 130, 131, . . . , and 137, a padding process is executed on the NAND dies…..by executing the padding process to heat the NAND dies”); 
Kuwano does not explicitly discloses a display to display data stored in the memory.
However, Boles discloses a display, communicatively coupled to a processor to display data stored in the memory device (Boles: Fig. 1: ‘Display devices 110’; column 7: lines 39-42: “The processed graphics data may be displayed on a display device, such as one of the one or more display device(s) 110 of FIG. 1, routed for further processing by the processor(s) 10”).
Disclosures by Kuwano and Boles are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate activating heater for reading data of one or more of a plurality of memory die of the memory device taught by Kuwano to include a display to display data disclosed by Boles. The motivation for to include a display by columns 23-24 of Boles is for a system having one or more graphics processors to output data to a display device.
Kuwano and Boles do not disclose identifying a memory die based on the memory die is least likely to be accessed by a user for a read or write operation.
However, Chinnakkonda discloses identifying, by the memory controller, a memory die of a plurality of memory die of the memory device, wherein identifying the memory die is based on identifying which memory die of the plurality of memory die is least likely to be accessed by a user for a read or write operation (Chinnakkonda: [0048]: “hottest and coldest memory chips may have proportional heat levels to the amount of usage, or the frequency that data is accessed on each memory chip. For example, a memory chip that frequently is being accessed may be hotter than a memory chip that is rarely being access. Likewise, a coldest memory chip may have the least usage”).
Examiner note: Chinnakkonda discloses the coldest (e.g. temperature) memory chips based on the frequently accessed on each memory chip. Kuwano discloses improving easy of reading data on low temperature memory dies by activating a process to raising the temperature of low temperature memory dies. Therefore, combination of Kuwano, Chinnakkonda and Boles meet all above limitations.
Disclosures by Kuwano, Boles and Chinnakkonda are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate activating heater for reading data of one or more of a plurality of memory die of the memory device taught by Kuwano/Boles to include identifying less frequently accessed die disclosed by Chinnakkonda. The motivation for to include identifying less frequently accessed die by paragraphs [0026] of Chinnakkonda is for eliminating derivative affects such as increased chip leakage power of a memory die.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwano in view of Boles in view of Chinnakkonda and further in view of Berke.
Kuwano, Boles and Chinnakkonda do not explicitly disclose issuing a command to the memory die to switch the memory die to a self-heating mode as cited in claim 20.
However, regarding claim 20, Berke discloses The computing system of claim 19, wherein the controller is to activate the heater by issuing a command to the memory die to switch the memory die to a self-heating mode (Berke: Fig.1: [0057]: “memory system 104, alone or in concert with the processing device, may utilize aggressive remedial actions in order to raise the temperature associated with memory system 104 above the minimum threshold temperature. For example, such remedial action may include activating self-heating system 128, self-heating system 130, and/or self-heating elements 230”).	Disclosures by Kuwano, Boles, Chinnakkonda and Berke are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate activating heater for reading data of one or more of a plurality of memory die of the memory device taught by Kuwano/Boles/ Chinnakkonda to include a self-heating system disclosed by Berke. The motivation for to include a self-heating system by paragraphs [0005]-[0007] of Berke is for eliminating undesirable effects in application programs due to a changed temperature.
	Regarding claim 21, Kuwano, Boles and Chinnakkonda do not explicitly disclose the heater comprises a plurality of conductive channels as cited in claim 21.
However, Berke further discloses The computing system of claim 19, wherein the heater comprises a plurality of conductive channels included in the memory die (Berke: [0028]: “To communicate heat generated by such heating element to memory chips 110, self-heating system 130 may include one or more heat pipes, heat spreaders, or other thermally-conductive components coupling memory chips 110 to such heating element”).

Regarding claim 22, Kuwano, Boles and Chinnakkonda do not explicitly disclose the heater is a heater external to the memory device as cited in claim 22.
However, Berke further discloses The computing system of claim 19, wherein the heater is a heater external to the memory device (Berke: [0031]: “Self -heating system 128 may comprise any system, device, or apparatus for generating heat and communicating such generated heat to components (e.g., memory modules 116) of memory system 104”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250. The examiner can normally be reached Monday, Thursday and Friday  from 10:45 AM to 4:45 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAN V DOAN/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136